Citation Nr: 0915251	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to PTSD.

4.  Entitlement to service connection for pancreatitis, to 
include as secondary to PTSD.

5.  Entitlement to service connection for hypertension with 
weight gain, to include as secondary to PTSD.

6.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

In March 2007, the Veteran presented testimony at a hearing 
conducted at the Lincoln RO before a Decision Review Officer 
(DRO).  In July 2008, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Lincoln RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  Transcripts of these 
hearings are in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that had not been reviewed by the RO.  By a 
September 2008 statement, she waived her right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not include evidence corroborating the 
Veteran's claimed in-service stressors.

3.  A psychiatric disability has not been shown to be 
causally or etiologically related to the Veteran's military 
service.

4.  A heart disability has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
to another service-connected disability.

5.  Pancreatitis has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
to another service-connected disability.

6.  Hypertension was not manifested during service, nor did 
it manifest within one year thereafter, and therefore, 
hypertension has not been shown to be causally or 
etiologically related to military service, or to a service-
connected disorder, and hypertension may not be presumed to 
be causally or etiologically related to military service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  A psychiatric disability, to include anxiety and 
depression, was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.  A heart disability was not incurred in active service, 
nor was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008) and 
3.310(a) (2006).

4.  Pancreatitis was not incurred in active service, nor was 
it proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303 (2008) and 3.310(a) (2006).

5.  Hypertension was not incurred in active service, nor may 
it be presumed to have had its onset in active service, nor 
was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309(a) (2008) and 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify for the claims 
for PTSD, psychiatric disability, heart disability, 
pancreatitis, and hypertension was satisfied by letters sent 
to the Veteran in June, July, and September 2006 and November 
2007.  The letters addressed all of the notice elements, 
including the elements necessary to establish service 
connection on both a direct and secondary basis.  Although 
the November 2007 letter was sent after the initial 
adjudication of the Veteran's claims in December 2006, the 
Veteran responded to that letter in November 2007 indicating 
that she had no further information or evidence to give.  
Thus, the Board finds that this response indicates that she 
received the November 2007 letter.  See Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran underwent a VA 
examination in August 2007 connection with her claims for 
PTSD and a psychiatric disability.  Although the Board 
acknowledges the Veteran and her husband's contentions that 
the examination was inadequate and biased against her, there 
is no evidence to support this assertion.  In fact, the Board 
notes that the examiner based his conclusions on the 
Veteran's reported history and other items of evidence in the 
claims file.  Thus, the Board finds this examination adequate 
upon which to base a decision.  

The Board acknowledges that the Veteran has not had VA 
examinations specifically for her claims for a heart 
disability, pancreatitis, and hypertension.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claims because there is no evidence of 
any in-service heart disabilities, pancreatitis, or 
hypertension.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  An examination is also not needed because 
the Veteran's service treatment records were absent for any 
indications of the disabilities and the first post-service 
medical findings related to them were many years after 
service.  Further, no competent evidence has been submitted 
to indicate that a heart disability, pancreatitis, or 
hypertension is associated with an established event, injury, 
or disease in service or during the presumptive period.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for a heart disability, pancreatitis, or hypertension in this 
case.  38 C.F.R. § 3.159(c)(4)(i).  VA has also assisted the 
Veteran and her representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to her claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in June and September 2006 
notice letters.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Chapter 1, Section 
D, 17, which address PTSD claims based on personal assault, 
are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  (The Board notes that the 
aforementioned are the current provisions related to PTSD 
claims based on personal assault).  

M21-1R, Part IV, Subpart ii, Chapter 1, Section D, 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the Veteran contended, that she engaged in combat 
with the enemy or was a POW during active service.  The 
Veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the Veteran's service records list her principal duties as 
Morse code interceptor, instructor, and platoon sergeant.  
Further, her service records did not show that she received 
any awards or decorations indicative of combat service, such 
a Bronze Star with V Device or Purple Heart.  As such, there 
must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Veteran contends that she has PTSD as a result of 
personal assault and harassment during service.  In her July 
2006 PTSD stressor statement, the Veteran alleged that there 
were lots of sexual jokes and remarks made by males during 
her service.  Additionally, women would exchange sexual 
favors to get promoted or to get out of certain tasks.  The 
Veteran stated that she was sexually assaulted in December 
1977 while hospitalized for an ovarian cyst and again in 
either 1982 or 1992 at a VA hospital when she was an 
inpatient for her lower back.  However, the Veteran only 
testified during her hearings about the alleged sexual 
assault in 1977.  The Veteran testified that she was given a 
drug by one of the orderlies which made her incapable of 
moving and then she was sexual assaulted and became pregnant.  
She testified that this incident was witnessed by two other 
people.  She did not report the sexual assault because she 
was married to a jealous man and she was afraid she would 
lose her security clearance and would be reassigned.  The 
Veteran claimed that she gained weight following the sexual 
assault.  The Veteran contended that although her performance 
reviews were good, she performed poorly following the sexual 
assault and was moved to several different duty positions.  
She stated that she has not been able to maintain steady 
employment after service either.  The Veteran's husband 
testified that he was a supervisor in the military and that 
giving a problem person a good review was the easiest way to 
transfer them to another duty assignment.  

The Board notes that, although there is evidence that she 
gained weight and had a baby nine months after the alleged 
sexual assault in December 1977, other than the Veteran's 
statements regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence corroborating the events' actual happening.  In this 
regard, the service treatment records reflected that in 
December 6, 1977 the Veteran had surgery for the removal of a 
right ovarian cyst.  A pre-surgery reported dated in November 
1977 indicated that her last menstrual period was three weeks 
ago and that she had stopped her birth control pills one 
month ago.  Following the surgery, a January 1978 record 
noted that the Veteran was pregnant.  A November 1978 record 
indicated that the Veteran gave birth on August 21, 1978.  

Thereafter, in August 1980, she was noted to be obese and 
have poor eating habits.  In June 1981, the Veteran 
complained of mental stress due to her job, family, and 
harassment at work.  The assessment was adjustment 
disorder/depressed.  She was again found to be overweight in 
June 1982.  

The Veteran's service personnel records indicated that she 
had advanced individual training (AIT) from October 1977 to 
April 1979, worked with Morse code from May 1979 to October 
1981, was an instructor from November 1981 to March 1983; was 
a platoon sergeant from October 1983 to February 1984, and 
again worked as an instructor from November 1984 to her 
discharge.  Despite her contentions that she could not 
properly perform her duties, the service personnel records 
did not contain poor evaluations.  In fact, the Veteran 
earned the highest rating (5) on a March 1985 evaluation that 
covered the period from December 1984 to March 1985.  The 
Board finds it significant that she was recommended for duty 
as a platoon sergeant.  There is no evidence in the claims 
file to support the Veteran's assertion that she was not 
capable of performing her job duties.  Despite the Veteran's 
husband's assertion that supervisors in the military gave a 
person they wanted transferred high marks, the Board finds 
her recommendation for platoon sergeant inconsistent with the 
suggestion that she was given high marks just to transfer 
her.  Additionally, there is no independent corroboration 
that this was done in the Veteran's case.  

Moreover, the Board finds it significant that in February 
1998, the Veteran requested an upgrade of her discharge so 
she could enlist in the Reserves.  A February 1998 memorandum 
of consideration reflected that the Veteran alleged that she 
was erroneously given an RE-3 and that she had excellent 
service and that it was unfair and unjust that she was not 
allowed to enter the Reserve considering her excellent prior 
service with no disciplinary action.  It was noted that she 
was discharged in 1985 due to her inability to perform her 
prescribed duties due to parenthood.  Specifically, her 
dependent care plan was invalid and she was not world wide 
deployable.  The Board finds that these statements are 
inconsistent with her current assertions that she was not 
able to perform her military duties due her alleged personal 
assault.  Thus, the Board finds that Veteran's service 
personnel records do not support her contentions.  

Turning to the post-service evidence of record, the Veteran 
testified that she did not tell anyone about the alleged 
sexual assault until recently.  VA treatment records dated in 
August 2005 noted that the Veteran was first seen by a 
counselor as a small child following a sexual abuse incident.  
She was next seen in 1990 after her husband made a suicide 
attempt and she was feeling out of control.  The Veteran 
reported sexual abuse starting in the third grade by the 
father of a girlfriend, principal of her school in third or 
fourth grade, and a male babysitter a short time later.  
There was no mention of any abuse during her military 
service.  The assessment was generalized anxiety disorder, 
major depressive disorder, and rule out panic disorder with 
agoraphobia.  In September 2006, the Veteran added that she 
was sexually abused in the military and that she believed her 
daughter was the result of this incident.  In June 2006, the 
Veteran underwent psychological testing.  A June 2006 VA 
record contained diagnoses of PTSD and major depressive 
disorder and in October 2006, the Veteran was noted to have a 
history of military sexual trauma related to PTSD and major 
depressive disorder.  However, there is no discussion as to 
how this diagnosis of PTSD was arrived.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In fact, following psychological 
testing, no diagnoses were provided.  Moreover, after 
reviewing the history and psychological testing taken by the 
June 2006 VA physician the August 2007 VA examiner concluded 
that it was consistent with borderline personality disorder.  
Therefore, the Board affords the VA diagnoses of PTSD without 
discussion or rationale linking PTSD to military sexual 
trauma little probative value.  

On the contrary, in August 2007, the Veteran underwent a VA 
examination wherein her claims file was reviewed.  Following 
the examination, the examiner provided diagnoses of major 
depressive disorder, generalized anxiety disorder, and 
borderline personality disorder.  He did not diagnose PTSD.  
The examiner noted that the Veteran had a very long and 
severe history of abuse that existed prior to service 
including that of being sexually abused.  Secondly, she had 
serious abandonment and neglect form her parents to the point 
that he had to take care of her siblings without her parents 
being present in the home.  The examiner opined that the 
Veteran's reports of sexual harassment and problems that are 
not part of the alleged rapes are indicative of her 
borderline personality disorder that is etiologically related 
to her pre-military traumas.  The examiner noted that she was 
seen once or twice while on active duty for mental disorder 
symptoms and this was labeled adjustment disorder.  However, 
the examiner found that the Veteran's military career after 
these notes was inconsistent with the adjustment disorder 
continuing on as her service records showed an outstanding 
and exemplary veteran and there was no other mental health 
intervention.  Further she did not seek treatment for the use 
of illegal drugs or alcohol, nor were there records showing 
that she sought out a gynecological examination for fear of 
contracting a sexually transmitted disease.  Rather, the 
Veteran did not report the incident to anyone.  When she 
sought treatment in 2003 for mental health, it was felt that 
it was situational depression due to a medical procedure.  
Additionally, the examiner concluded that although the 
Veteran subjectively reported PTSD symptoms, he questioned 
the veracity of the reporting of these symptoms.  
Importantly, he did not find the markers that would be 
associated with the military sexual trauma that would relate 
to such allegations.  Therefore, the examiner opined that the 
Veteran did not have PTSD.  

The Board affords the conclusions of the August 2007 examiner 
great probative value.  In this regard, as reflected above, 
it is based on a thorough review of the Veteran and her 
claims file and is supported by rationale and is corroborated 
by the evidence in the claims file.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board acknowledges articles submitted in September 2008 
pertaining to PTSD.  However, this evidence is general in 
nature and no examiner has specifically related the 
information contained therein to the Veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, this 
information is not persuasive.

In sum, VA is unable to corroborate the Veteran's claimed in-
service stressors, and her lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  In this regard, the Board attaches great 
probative weight to the August 2007 VA licensed clinical 
psychologist conclusions that he questioned the veracity of 
her alleged stressors and did not find sufficient markers 
indicating military sexual trauma, which were made following 
review of the Veteran's symptomatology, performance, and 
behavior during service.  See Patton v. West, 12 Vet. App. 
272 (1999).  Additionally, in November 2006, the U.S. Army 
Crime Records Center responded that it did not have any 
records pertaining to the alleged assault in December 1977.  
Thus, because the Veteran does not have a corroborated in-
service stressor, the claim for service connection for PTSD 
must be denied.  Moreover, the more persuasive evidence of 
record reflected that the Veteran does not have a diagnosis 
of PTSD.  Further, although the Veteran and her husband might 
sincerely believe that she suffers from PTSD and it is 
related to her service, they are not medical professionals 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to verified stressors, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.

2.  Psychiatric disability

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital 
or developmental defects, service connection may not be 
granted for a defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disability.  As reflected above, the Veteran was 
denied service connection for PTSD, based on an alleged 
personal assault.  As service connection for PTSD was not 
granted, the Board will now consider whether the Veteran has 
a psychiatric disability other than PTSD that is 
etiologically related to her military service.  

The Veteran's service treatment records reflected that she 
was diagnosed with an adjustment disorder/depressed after 
complaining of mental stress on the job and with her family.  
In June and July 1982, the Veteran was hospitalized for back 
pain and during her hospital course was found to be 
unconscious as a result of emotional stress and an 
unfortunate interaction with another patient.  On her 
February 1985 report of medical history at the time of 
separation, the Veteran had depression due to a miscarriage 
in 1984.  As stated above, the Veteran was discharged because 
she was unable to perform her duties due to parenthood.  

The Veteran testified that she had treatment in the 1980s and 
1990s for anxiety and depression but that the records are not 
available.  She also testified that she was hospitalized in 
the 1990s following her husband's suicide attempt because she 
was having difficulties coping.  The post-service medical 
evidence indicates that the Veteran has been diagnosed with 
generalized anxiety disorder and major depressive disorder.

Most recently in August 2007, the Veteran underwent a VA 
examination in connection with her claim.  Following 
examination and review of the claims file, the Veteran was 
diagnosed with major depressive disorder, generalized anxiety 
disorder, and borderline personality disorder.  The examiner 
opined that it was less likely than not that the major 
depression and generalized anxiety disorders were related to 
military service and the borderline personality disorder was 
not related to military service.  In addition to what was 
referenced above during the PTSD analysis, the examiner added 
that the Veteran's pre-military mental disorders were not 
aggravated by military service.  The examiner noted that 
after the Veteran was seen for help with her mental symptoms, 
she did very well during the remainder of her military 
service, which was inconsistent with her adjustment disorder 
continuing.  Further, the treatment she sought in 2003 was 
related to depression due to a medical procedure.  Based on 
the above, the examiner opined that it was less likely as not 
that there was a nexus between military service and her 
current major depression and generalized anxiety disorder 
based on the limited documentation of mental health problems.  
The Board affords this examination great probative weight as 
it is based on an examination of the Veteran and the claims 
file.  

In sum, the evidence indicates that although the Veteran had 
findings of adjustment disorder and depression during 
service, the more persuasive evidence of record indicates 
that her current findings of major depressive disorder, 
generalized anxiety disorder, and borderline personality 
disorder are not related to service.  Moreover, service 
connection cannot be granted for borderline personality 
disorder, and there is no evidence that major depression or 
generalized anxiety disorder was superimposed on the 
Veteran's borderline personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9; 4.127 and VAOPGCPREC 82-90.  To the extent 
that the Veteran and her husband assert that her current 
psychiatric disabilities are related to her service, they, as 
laypeople, are not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, service connection for a 
psychiatric disability cannot be granted. 

3.  Heart disability

4.  Pancreatitis

5.  Hypertension with weight gain

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include hypertension, the disease 
must have become manifest to a degree of 10 percent or more 
within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 or more or systolic pressure of 
predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
For hypertension to be 10 percent disabling, diastolic 
pressure must be predominantly 100 or more, or systolic 
pressure must be predominantly 160 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a heart 
disability, pancreatitis, or hypertension.  As previously 
discussed, service connection for PTSD and a psychiatric 
disability has been denied, so service connection for the 
above disabilities cannot be granted on a secondary basis.  
38 C.F.R. § 3.310.  Therefore, the Board will consider 
whether service connection can be granted on a direct or 
presumptive basis.

The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of a heart disability, 
pancreatitis, or hypertension.  Further, the first notations 
of a heart disability, pancreatitis, and hypertension were 
not until many years after the Veteran's separation from 
service.  VA treatment entries reflected that the Veteran was 
found to have unstable angina with moderate single vessel 
coronary artery disease in August 1999.  A July 2003 VA 
treatment entry indicated that the Veteran was found to have 
hypertension in May 2002.  An April 2006 VA treatment entry 
reflected that the Veteran had pancreatitis in 1996 and in 
2003 she had coronary artery bypass graft and heart 
catherization in 2005.  The assessment was history of 
hypertension, obesity, congestive heart failure, coronary 
artery disease, and heart disease.  With regard to the 
evidentiary gap in this case between active service and the 
earliest indications of the aforementioned disabilities, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove that these disorders 
had their onset in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in 1999, yet the first notation of 
hypertension was not until 2002.  

Moreover, there is no evidence indicating a nexus between 
hypertension, heart disease, or pancreatitis and service.  To 
the extent that the Veteran contends that these disabilities 
had an onset during her service, she, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Regarding the claim for weight gain associated with 
hypertension, the Court has held that a symptom alone without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Thus, although the Veteran 
has been noted to be obese, obesity by itself is not 
considered to be a disability for which service connection 
can be granted.

In conclusion, the evidence of record reflected that heart 
disease, hypertension, and pancreatitis were not shown during 
military service or for many years thereafter.  Moreover, 
there is no persuasive evidence indicating a nexus between 
the aforementioned disabilities and military service.  
Additionally, the evidence does not support service 
connection for hypertension or by a presumptive basis because 
there is no competent medical evidence showing that the 
Veteran's hypertension manifested itself to a degree of 10 
percent or more within one year from the date of her 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As such, service connection for a heart disability, 
pancreatitis, and hypertension must be denied.  38 C.F.R. 
§ 3.303.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety is denied.

Entitlement to service connection for a heart disability, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for pancreatitis, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for hypertension with 
weight gain, to include as secondary to PTSD, is denied.


REMAND

6.  Gastrointestinal disability

The Veteran claims that she has diarrhea related to PTSD.  
Although service connection for PTSD and a psychiatric 
disability has been denied, the Board will consider whether 
the Veteran has a gastrointestinal disability that is 
directly related to service.  

In this regard, the Veteran's service treatment records 
reflected that during a period of hospitalization from June 
to July 1982, she was noted to have a history of chronic 
constipation and transient gastroenteritis with diarrhea and 
mild dehydration.  On her February 1985 separation report of 
medical history, the Veteran was recorded as having 
constipation for the last five years.  Thus, it appears that 
the Veteran had gastrointestinal symptomatology during 
service.

After service, the Veteran was found to have gastritis in a 
September 2002 VA treatment entry.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  Under the facts of this case, because there is 
evidence of gastrointestinal symptomatology in service, the 
Veteran asserts that she has continued to have this 
symptomology post-service, and there is a current diagnosis 
of gastritis, the Board concludes that a remand for a VA 
examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate her claim for 
service connection for a gastrointestinal 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
gastrointestinal disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current gastrointestinal 
disability is the result of a disease, 
injury, or event in service (August 1977 to 
April 1985) as opposed to its being more 
likely due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


